              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MAURA ROBLES and IDA Z. BRAVO,

                                   Plaintiffs,                         COMPLAINT
                 -against-

SOTIRIOS KOLLIAS, DEMETRA DOUMAS,
MARIA KOLLIAS a.k.a. MARIA KOLLIA, DANIELLE
KOLLIAS, and THE ARGONAUT RESTAURANT
AND DINER, INC.                                                        Docket No.
                       Defendants.

-------------------------------------------------------------------X

        Plaintiffs, Maura Robles and Ida Z. Bravo, by their attorneys, the Morrison Law Firm,

P.C., complaining of Defendants, Sotirios Kollias, Demetra Doumas, Maria Kollias, a.k.a. Maria

Kollia, Danielle Kollias, and The Argonaut Restaurant and Diner, Inc., alleges:

                                          NATURE OF ACTION

        1.       This is an action for compensatory and punitive damages; costs and attorney’s

fees; and to secure the protection of and the redress by various New York State and federal laws

requiring the compensation of employees for the provision of services that they make for

employers. This also is an action for damages, costs and attorneys’ fees for sexual harassment

(gender discrimination), harassment and discrimination based on age, and defamation under New

York state common aw and the New York State Human Rights Law (“NYSHRL”). And this is

an action for violations of Ida Bravo’s rights under the Westchester County Earned Sick Leave

(“ESL”) Law and Defendants’ retaliation against her for her exercise of those rights and against

Maura Robles for aiding her in her assertion of her right to ESL.
            Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 2 of 17



                                             PARTIES

       2.      Plaintiff Maura Robles is a seventy-five-year-old female. Plaintiff is a resident of

the County of New York and the State of New York.

       3.      Plaintiff Ida Z. Bravo is a seventy-seven-year-old, female. Plaintiff is a resident

of the County of New York and the State of New York.

       4.      Defendant Sotirios Kollias is a resident of the County of Westchester and the

State of New York. Upon information and belief, he is a shareholder who owns more than ten

per cent of the below corporate Defendant.

       5.      Defendant Demetra Doumas is a resident of the County of Westchester and the

State of New York. Ms. Doumas is the sister of the two other individual defendants.           Upon

information and belief, she is a shareholder who owns more than ten per cent of the below

corporate Defendant.

       6.      Defendant Maria Kollias, also known as Maria Kollia is a resident of the County

of Westchester and the State of New York. Upon information and belief, she is a shareholder

who owns more than ten per cent of the below corporate Defendant.

       7.      Sotirios Kollias, Demetra Doumas and Maria Kollias are collectively referred to

as the Individual Defendants.

       8.      Danielle Kollias, is a resident of the County of Westchester and the State of New

York. She is the newly instated General Manager of the Corporate Defendant. She is sued in her

individual capacity.

       9.      Defendant The Argonaut Restaurant and Diner, Inc. (“Argonaut”) is a domestic

corporation established pursuant to the laws of the State of New York, it has its principal place of

business located at 1084 Yonkers Avenue, Yonkers, New York.



                                                 2
             Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 3 of 17



       10.    Argonaut has been owned and operated by the Kollias family for more than forty

years. Plaintiff Robles was its General Manager for that entire time, until she was terminated

March 19, 2020. Plaintiff Bravo was its full time Assistant General Manager/Hostess and

Cashier since 1989, until she was terminated March 19, 2020. Ms. Bravo had also worked there

part time from 1985 to 1989.

       11.    The Court has jurisdiction over this case under 28 U.S.C. §1331 as this case raises

a federal question under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §203, et seq.

Pursuant to 28 U.S.C. §1367, the Court has supplemental jurisdiction with respect to Plaintiffs’

state law claims under the New York Labor Law, the NYSHRL, the Westchester County Earned

Sick Leave Law and at common law for defamation, libel and slander.

       12.    Venue is proper in this courthouse under 42 U.S.C. §§1391(b)(1) and (2).

       13.    The Individual Defendants operate the popular and high-volume restaurant

Argonaut in Yonkers.

       14.    At all relevant times, the Individual Defendants and Argonaut have been

employers engaged in interstate commerce and/or the production of goods for commerce, within

the meaning of the Fair Labor Standards Act of 1938 (hereinafter “FLSA”), as amended, 29

U.S.C. §§206(a) and 207 (a).

       15.    At all relevant times, upon information and belief, Defendants had annual gross

revenues in excess of $500,000.

       16.    At all times relevant to this action, Defendant Argonaut was subject to the FLSA

and was the employer of Plaintiffs as defined by §203(b) of the FLSA.

       17.    At all times material to this action, the Individual Defendants actively participated

in the business of Argonaut.



                                                3
             Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 4 of 17



       18.     At all times material to this action, the Individual Defendants exercised

substantial control over the functions of the Argonaut’s workers, including Plaintiffs.

       19.     At all times material to this action, the Individual Defendants were the employers

of the Plaintiffs as defined by §203(b) of the FLSA.

       20.     Upon information and belief, the Individual Defendants each has an ownership

interest in and/or is a shareholder of Argonaut.

       21.     Upon information and belief, the Individual Defendants are each one of the ten

largest shareholders of Argonaut.

       22.     The Individual Defendants are liable to Plaintiffs for unpaid wages pursuant to

New York Business Corporations Law §630.

             Employment Relationship and Non-Payment of Wages by Defendants

       23.     In December 2019, approximately four weeks or $4,000 of Argonaut paychecks

due to Ms. Robles were missing. Defendant Sotirios Kollias promised to repay Robles for the

missing paychecks, but he never did.

       24.     Plaintiffs were terminated on or about March 18, 2020, at which time Defendants

withheld several weeks of wages due and owing to both Plaintiffs.

       25.     The foregoing conduct constitutes a “willful” violation of the FLSA, 42 U.S.C.

§255 (a).

       26.     As a result of the willful violations by Defendants of the FLSA, the Plaintiffs are

entitled to all damages available under the FLSA which include, but are not limited to, all unpaid

wages, overtime, liquidated damages, attorneys’ fees, costs and interest, as set forth in the FLSA,

more specifically 29 U.S.C. §216(b).




                                                   4
              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 5 of 17



       27.      At all relevant times, Defendants failed to make, keep, and preserve accurate

records regarding the wages, hours, and other conditions of employment in contravention of the

FLSA and affiliated regulations, 29 U.S.C. §§211(c), 215(a)(5) and 29 C.F.R. §516 and New

York Labor Law §§195.1 and 661.

                        Defendants’ Age-Based Harassment of Plaintiffs

       28.      Plaintiffs were replaced by a younger woman, Danielle Kollias, who, upon

information and belief, is twenty-eight years old. Danielle Kollias has no experience in

restaurant management.

       29.      At the time of Ms. Robles’ termination, when she attempted to go back and

retrieve her personnel things at the Argonaut, Danielle Kollias called her a “f***king old b****”

in front of staff and customers. Ms. Bravo was made aware of Danielle Kollias’ remarks.

       30.      The Individual Defendants and Danielle Kollias repeatedly told Ms. Bravo and

Ms. Robles that the Individual Defendants needed to get “new blood” to work at Argonaut.

       31.      Sotirios Kollias also regularly and repeatedly referred to Plaintiff Robles as

“kuolo gria” which is Greek derogatory slang term for old women’s ass.

              Defendant Sotirios Kollias’s Sexual Harassment of Plaintiff Robles

       32.      Repeatedly throughout the last several years, Sotirios Kollias:

       (a) Showed Plaintiff Robles pornographic postcards that he had depicting females having

             sexual relations with animals;

       (b) He would rub his crotch and genital area against Ms. Robles’s backside;

       (c) He made sexual comments about female customers to Ms. Robles, including

             commenting on how revealing a female customer’s top was (one could see her




                                                  5
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 6 of 17



             breasts) and that the female customer was also wearing revealing pantyhose/fishnet

             stockings and he told Robles that she should dress that same way;

       (d) He made repeated and constant reference to the Greek term “poucho derm” which

             referred to the foreskin of a male’s genitalia—Kollias would repeatedly and

             constantly ask her if her leather pocket book and her or anyone’s leather shoes were

             made of foreskin; and

       (e) After Robles took a day off from work to see her doctor, Kollias asked her if it was

             related to problems with her “mouni”, a Greek slang term for vagina.

       33.      Robles told Plaintiff to stop and refrain from all of this conduct and he refused,

none of this conduct was invited or wanted by Robles.

                 Defendants’ Defamatory, Libelous and Slanderous Statements

       34.      By letter from Sotirios Kollias and Demetra Doumas to Ida Bravo, dated March

30, 2020, they stated that Ms. Bravo had acted “fraudulently” and “against false pretenses to

extort money” from them and Argonaut. According to the letter, a copy of it was sent and

published to the “labor department.”

       35.      By letter from Sotirios Kollias and Demetra Doumas to Maura Robles, dated

March 30, 2020, they stated that Ms. Robles had acted “fraudulently” and “against false

pretenses to extort money” from them and Argonaut. According to the letter, a copy of it was

sent and published to the “labor department.”

       36.      Beginning in or about May 6, 2020, and continuing thereafter, Danielle Kollias

told employees that they needed to give false written statements that the employees assisted Ms.

Robles in stealing food and money. Danielle drafted written statements making the same false

allegations.



                                                  6
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 7 of 17



                               First Cause of Action Against Defendants
                                      Failure to Pay Wages--FLSA

       37.      Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

       38.      Plaintiffs agreed upon wage rate was within the meaning of FLSA, 29 U.S.C.

§§201-219.

       39.      Defendants violated FLSA by failing to pay Plaintiffs for the work they

performed.

       40.      Upon information and belief, Defendants’ failure to pay the agreed upon wages

was willful.

       41.      At all relevant times, Defendants failed to make, keep, and preserve accurate

records regarding the wages, hours, and other conditions of employment in contravention of the

FLSA and affiliated regulations, 29 U.S.C. §§211(c), 215(a)(5) and 29 C.F.R. §516.

       42.      The foregoing conduct constitutes a “willful” violation of the FLSA, 42 U.S.C.

§255 (a).

       43.      As a result of the foregoing, Plaintiffs have been denied wages and has incurred

damages thereby.

       44.      As a result of the willful violations by the Individual Defendants and the

Argonaut of the FLSA, the Plaintiffs are entitled to all damages available under the FLSA which

include, but are not limited to, all unpaid wages, overtime, liquidated damages, attorneys’ fees,

costs and interest, as set forth in the FLSA, more specifically 29 U.S.C. §216(b).




                                                 7
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 8 of 17



                          Second Cause of Action Against Defendants
                         Failure to Pay Wages—New York Labor Law

       45.      Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

       46.      Plaintiffs agreed upon wage rate was within the meaning of New York Labor Law

§§190 and 191.

       47.      Defendants failed to keep a time book showing the name and address of its

employee, Plaintiff, and the hours worked by them in each day, in contravention of New York

Labor Law §161(4).

       48.      Defendants failed to notify Plaintiff in writing or by public posting its policy on

sick leave, vacation, personal leave, holidays and hours in contravention of New York Labor

Law §195(5).

       49.      Defendants violated New York Labor Law §191 by failing to pay Plaintiffs for

the work they performed.

       50.      Upon information and belief, Defendants’ failure to pay the agreed upon wages

was willful.

       51.      As a result of the foregoing, Plaintiffs have been denied wages and has incurred

damages thereby.

       52.      By reason of the foregoing, the Individual Defendants and the Argonaut are liable

to Plaintiffs for unpaid wages in amount believed to be in excess of $10,000, plus liquidated

damages in an amount equal to one hundred per cent p of the unpaid wages, interests, attorneys’

fees plus costs, pursuant to the above cited New York Labor Law sections.




                                                 8
              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 9 of 17



                          Third Cause of Action Against the Argonaut
                                 Westchester Sick Leave Law

        53.    Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        54.    At all times material to this action, the Defendant Argonaut was the employer of

the Plaintiffs as defined by §585.02(7) of the Laws of Westchester County and New York Labor

Law §190(3).

        55.    At all times material to this action, the Plaintiffs were employees of Defendant

Argonaut as defined by §585.02(6) of the Laws of Westchester County.

        56.    In or about February 28, 2020, Plaintiff Bravo took several weeks of leave to have

recover from the surgery as recommended by her doctor. Ms. Bravo’s surgery constituted an

illness or physical injury for which she is entitled to leave under the Westchester County Earned

Sick Leave Law §585.06(1). In accordance with said law, she submitted doctor’s note to the

Argonaut for her leave.

        57.    As of February 29, 2020, Bravo qualified under the Westchester County Earned

Sick Leave Law to have some, if not all, of her sick leave paid for by Defendant Argonaut.

Plaintiff Maura Robles, among others, informed her of her right to this ESL under this local law.

        58.    When she returned from her sick leave, the Argonaut refused to pay her for her

time.

        59.    Upon learning that there were no paychecks for Ms. Bravo, Ms. Robles contacted

Argonaut’s payroll company and had checks reissued for Bravo. When Ms. Robles and Ms.

Bravo went to pick up their paychecks, the Argonaut refused to pay them and withheld their pay.

        60.    The Argonaut terminated both Plaintiffs almost immediately after they asserted

their rights under the Westchester County Earned Sick Leave Law.

                                                9
             Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 10 of 17



       61.     The foregoing conduct also constituted a deliberate interference and restraint by

the Argonaut against Bravo’s exercise of her right to use her earned sick leave in violation of the

Laws of Westchester County §585.08.

       62.     The foregoing conduct also constituted a deliberate act of retaliation and

discrimination by the Argonaut against Robles’s aiding and abetting of Bravo in Bravo’s right to

use her earned sick leave in violation of the Laws of Westchester County §585.08.

       63.     At all relevant times, the Argonaut failed to make, keep, and preserve accurate

records regarding the sick leave time under the Westchester Earned Sick Leave Law §585.10.

       64.     As a result of the willful violations by Defendant the Argonaut of the Westchester

County Earned Sick Leave §585.11, the Plaintiff Bravo is entitled to all damages, all unpaid

wages, treble damages of the same and the statutory penalty of $500 per violation.

       65.     As a result of the willful violations by Defendant Argonaut of the Westchester

County Earned Sick Leave§585.11, the Plaintiff Robles is entitled to all damages, all unpaid

wages, treble damages of the same and the statutory penalty of $500 per violation.

                          Fourth Cause of Action Against Defendants
                                    Unjust Enrichment

       66.     Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

       67.     The Individual Defendants and the Argonaut have been unjustly enriched by

withholding payments that rightfully belonged to Plaintiffs.

       68.     The Individual Defendants and the Argonaut are liable to Plaintiffs in an amount

of compensation wrongfully withheld, along with interest.




                                                10
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 11 of 17



                                Fifth Cause of Action—NYSHRL
                  Hostile Work Environment Sexual Harassment Against Argonaut

        69.        Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        70.        Based on the foregoing facts, Defendant the Argonaut violated the New York

State Human Rights Law, Executive Law §§292-296, by subjecting Plaintiff Robles to hostile

work environment harassment because of her gender.

        71.        By reason and in consequence of Defendant the Argonaut’s violation of Plaintiff

Robles’s statutory rights, she suffered damages in an amount to be determined upon the trial of

this action.

                           Sixth Cause of Action—NYSHRL
      Hostile Work Environment Sexual Harassment Against Sotirios Kollias

        72.        Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        73.        Based on the foregoing facts, Sotirios Kollias participated in Argonaut’s

harassment of Plaintiff Robles by subjecting her to hostile work environment harassment because

of her gender in violation of the New York State Human Rights Law, Executive Law §§292-296.

        74.        By reason and in consequence of Sotirios’s violation of Plaintiff Robles’s

statutory rights, Plaintiff Robles suffered damages in an amount to be determined upon the trial

of this action.

                                Seventh Cause of Action—NYSHRL
                        Hostile Work Environment Age Harassment Against
                                           Defendants

        75.        Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.



                                                    11
              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 12 of 17



        76.      By the acts and practices described above, including taking adverse employment

actions by terminating older employees and creating and condoning a work environment hostile

to older workers, the Defendants have discriminated against Plaintiffs on the basis of their age, in

violation of the New York State Human Rights Law.

        77.      By reason and in consequence of the Individual Defendant’s violation of

Plaintiffs’ statutory rights, Plaintiffs suffered damages in an amount to be determined upon the

trial of this action.

                               Eighth Cause of Action—NYSHRL
                              Age Discrimination Against Defendants

        78.      Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        79.      By the acts and practices described above, including taking adverse employment

actions by terminating Plaintiffs because of their age and replacing with them with a young

woman under the age of thirty older employees, Defendants have discriminated against Plaintiffs

on the basis of their age, in violation of the New York State Human Rights Law.

        80.      By reason and in consequence of Defendants’ violation of Plaintiffs’ statutory

rights, Plaintiffs suffered damages in an amount to be determined upon the trial of this action.

                                   Ninth Cause of Action
                Defamation/Libel Against Sotirios Kollias and Demetra Doumas

        81.      Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        82.        On or about March 30, 2020, Sotirios Kollias and Demetra Doumas, acting

individually and on behalf of Argonaut, published false and defamatory statements about

Plaintiff Bravo.



                                                  12
              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 13 of 17



        83.     On or about March 30, 2020, Sotirios Kollias and Demetra Doumas, acting

individually and on behalf of Argonaut, published false and defamatory statements about

Plaintiff Robles.

        84.     Said statements on March 30, 2020, were written statements of unprotected

assertions of fact.

        85.     Defendant Argonaut, acting through its authorized agents, the Individual

Defendants, published false statements about Plaintiffs.

        86.     Specifically, on or about March 30, 2020, while acting individually and as agents

or representatives of Argonaut, Sotirios Kollias and Demetra Doumas wrote to the labor

department and falsely stated to it that Plaintiffs had acted “fraudulently” and “against false

pretenses to extort money” from them and Argonaut.

        87.     Sotirios Kollias and Demetra Doumas’ statements to the labor department were

intentionally published to a third party.

        88.     Sotirios Kollias and Demetra Doumas’ statements to the labor department were

published without privilege or authorization of Plaintiffs.

        89.     Upon information and belief, Sotirios Kollias and Demetra Doumas’ statements to

the labor department were read by one or more third parties.

        90.     Sotirios Kollias and Demetra Doumas’ statements to the labor department were

not true.

        91.     Sotirios Kollias and Demetra Doumas knew such statements of theirs to the labor

department were not true.

        92.     Sotirios Kollias and Demetra Doumas’ statements to the labor department were

about Plaintiffs.



                                                 13
              Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 14 of 17



       93.      Sotirios Kollias and Demetra Doumas’ statements to the labor department have

harmed Plaintiffs’ reputations.

       94.      Sotirios Kollias and Demetra Doumas’ statements to the labor department were

untrue and was made with malicious intent.

       95.      As a result of Sotirios Kollias and Demetra Doumas’ acts, Plaintiffs have incurred

damages.

       96.      Accordingly, Sotirios Kollias and Demetra Doumas are liable for libel and

defamation.

                                  Tenth Cause of Action
               Defamation Per Se Against Sotirios Kollias and Demetra Doumas

       97.      Plaintiff reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

       98.      Sotirios Kollias and Demetra Doumas’ above stated false statements to the labor

department state that criminal activity has occurred.

       99.      Sotirios Kollias and Demetra Doumas’ above stated false statement to the labor

department exposed Plaintiffs to public contempt, ridicule, aversion, and disgrace.

       100.     As a result of Sotirios Kollias and Demetra Doumas’ acts, Plaintiffs have incurred

damages.

       101.     Accordingly, Sotirios Kollias and Demetra Doumas are liable for defamation per

se.

                                  Eleventh Cause of Action
                           Defamation/Libel Against Danielle Kollias

       102.     Plaintiff reallege and incorporate by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.



                                                 14
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 15 of 17



        103.     On or about May 6, 2020, the Danielle Kollias, acting individually and on behalf

of Argonaut, published false and defamatory statements about Plaintiff Robles.

        104.     Said statements on May 6, 2020 were oral and written statements of unprotected

assertions of fact.

        105.     Defendant Argonaut, acting through its authorized agent, Danielle Kollias,

published false statement about Plaintiff Robles.

        106.     Specifically, on or about May 6, 2020, and since, while acting individually and as

agents or representatives of Argonaut, Danielle Kollias wrote false statements out and spoke to

Argonaut employees that Plaintiff Robles had stolen food and a money from the Argonaut.

        107.     Danielle Kollias’ statements to the Argonaut employees were intentionally

published to third parties.

        108.     Danielle Kollias’ statements to the Argonaut employees were published without

privilege or authorization of Plaintiff Robles.

        109.     Upon information and belief, Danielle Kollias’ statements to the Argonaut

employees were read or heard by one or more third parties.

        110.     Danielle Kollias’ statements to the Argonaut employees were not true.

        111.     Danielle Kollias knew such statements of theirs to the Argonaut employees were

not true.

        112.     Danielle Kollias’ statements to the Argonaut employees were about Plaintiff

Robles.

        113.     Danielle Kollias’ statements to the Argonaut employees have harmed Plaintiff

Robles’s reputation.




                                                  15
               Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 16 of 17



        114.     Danielle Kollias’ statements to the Argonaut employees were untrue and was

made with malicious intent.

        115.     As a result of Danielle Kollias’ acts, Plaintiff Robles has incurred damages.

        116.     Accordingly, Danielle Kollias is liable for slander, libel and defamation.

                                    Twelfth Cause of Action
                            Defamation Per Se Against Danielle Kollias

        117.     Plaintiffs reallege and incorporates by reference each allegation contained in the

paragraphs above, and by reference replead and incorporate them as if fully set forth here.

        118.     Danielle Kollias’ above stated false statements to the Argonaut employees state

that criminal activity has occurred.

        119.     Danielle Kollias’ above stated false statement to the Argonaut employees exposed

Plaintiff Robles to public contempt, ridicule, aversion, and disgrace.

        120.     As a result of Danielle Kollias’ acts, Plaintiff Robles has incurred damages.

        121.     Accordingly, Danielle Kollias is liable for defamation per se.

                                          JURY DEMAND

        122.     Pursuant to Federal Rules of Civil Procedure Rule 38, Plaintiffs demand a jury on

all issues so triable.




        WHEREFORE, Plaintiffs demand judgment against the Defendants:

        (a)      Awarding Plaintiff unpaid wages and unpaid wages due under the FLSA and New

                 York Labor Law;

        (b)      Awarding Plaintiff liquidated damages in the amount of his unpaid FLSA wages

                 because of Defendants’ willful failure to pay wages and overtime wages pursuant



                                                  16
      Case 1:20-cv-04200 Document 1 Filed 06/02/20 Page 17 of 17



        to 29 U.S. C. §216(b);

(c)     Awarding Plaintiffs liquidated damages in the amount of one hundred per cent of

        their unpaid New York wages as liquidated damages pursuant to the New York

        Labor Law §663;

(d)     Awarding Plaintiffs compensatory damages, including treble damages for unpaid

        wages, and liquidated damages pursuant to the Westchester Earned Sick Leave

        Law;

(e)     Awarding Plaintiff Robles compensatory and punitive damages for gender-based

        sexual harassment;

(f)     Awarding Plaintiffs compensatory and punitive damages for age-based

        harassment and discrimination;

(g)     Awarding Plaintiffs compensatory and punitive damages for Defendants’ acts of

        defamation, slander, libel and defamation per se;

(h)     Awarding Plaintiffs prejudgment interest;

(i)     Awarding Plaintiffs the costs of this action together with reasonable attorneys’
        fees;
(j)     Awarding such other and further relief as this Court deems necessary and proper.
Dated: White Plains, New York
       June 1, 2020

                                                     Respectfully submitted,

                                                     MORRISON LAW FIRM, P.C.
                                                     Attorneys for Plaintiffs
                                                     445 Hamilton Avenue, Suite 402
                                                     White Plains, New York 10601
                                                     (914) 239-3650
                                                     ssledzik@morrisonlawfirmpc.com

                                              By:__/s/Steven T. Sledzik _____________
                                                     STEVEN T. SLEDZIK

                                         17
